

 


 




EARLY WORKS AGREEMENT








This agreement, entered into as of the 21st day of September 2007, in Cardiff,
United Kingdom / Frankfurt am Main, Germany by and
 


 
 
between
 
 
Flex Fuels Energy Limited
30 St Mary Axe
London EC3A 8EP
United Kingdom
- hereinafter called „FLEX“ -
 
 
and
 
 
Lurgi Aktiengesellschaft
Lurgiallee 5
D-60295 Frankfurt am Main
Germany
- hereinafter called „LURGI“ -
 
 


 
1

--------------------------------------------------------------------------------

 
 
 
PREAMBLE
 
Whereas, FLEX intends to install an integrated biodiesel production facility
with an annual capacity of 200,000 tons biodiesel to be located within Cardiff,
United Kingdom (hereinafter called “Plant”), and
 
Whereas, LURGI has developed and owns a proprietary process for the production
of biodiesel (hereinafter called “Process”), and
 
Whereas, LURGI has special experience and competence in the design,
installation, start-up and operation of integrated biodiesel plants applying
LURGI’s process, and
 
Whereas, FLEX is desirous to adapt LURGI’s process for the installation of its
integrated biodiesel plant and has therefore requested LURGI to provide the
related early works services (hereinafter also called „Work“) in such respect,
and
 
Whereas, LURGI is willing to render such Work.
 
Now, therefore, FLEX and LURGI enter into the following agreement:
 
 
1
Basis and Scope of Work

 
1.1  
LURGI shall execute the Work as defined in Annex I. LURGI shall base the Work
upon the outline functional specification as per Annex II.

 
1.2  
LURGI shall render additional services at FLEX’s plant site upon request of FLEX
related to process consultation, supervision of engineering and plant
construction, start-up assistance, proof of performance guarantees, etc. subject
to terms and conditions as stipulated in Article 2.2..

 
 
 
2

--------------------------------------------------------------------------------

 
 
2
Contract Price, Daily Rates and Price Basis

 
2.1  
Agreement Price

 
2.1.1  
The price for the early works services as defined under Article 1.1 above
amounts to:

 
 
EUR 360,000.00
 
 (in words: three hundred and sixty thousand Euro only)
 
2.2  
Daily Rates for Additional Services

 
Section removed for reasons of commercial confidentially.
 
2.3  
Price Basis

 
Section removed for reasons of commercial confidentially.
 
2.4
Taxes, Levies

 
Section removed for reasons of commercial confidentially.
 
2.5
For the avoidance of doubt the liability of FLEX howsoever and wheresoever
arising under or out of this agreement shall in no circumstances exceed the said
sum of EUR 360,000.00 unless both FLEX and LURGI have agreed to any new price in
writing.

 
3
Terms of Payment

 
Section removed for reasons of commercial confidentially.
 
4
Execution Period

 
Section removed for reasons of commercial confidentially.
 
 
 
3

--------------------------------------------------------------------------------

 
 
5
Change of Work

 
5.1  
Should FLEX require engineering work over and above the Work as defined in Annex
I, FLEX shall have the right at any time to order changes in the Work. Upon
FLEX’s respective written request LURGI shall furnish FLEX with a written
statement specifying:

 
-  
LURGI’s estimate of the increase in the total cost involved;

 
-  
any effect such changes in LURGI’s work may have on any other provision of this
agreement;

 
-  
such other detail as FLEX may require.

 
 
5.2  
If FLEX agrees to the statement referred to in the change of work notification
from LURGI, FLEX shall notify LURGI thereof in writing within 7 (seven) working
days from receipt of LURGI’s notification whereupon the change of work shall be
deemed to be incorporated into LURGI’s scope of work.

 
5.3  
LURGI shall not start work that may effect a change in the work and involve an
increase in cost before FLEX has agreed to the aforesaid statement.

 
5.4  
Payments for authorised changes in work shall be made by FLEX within 10 (ten)
days after receipt of corresponding invoice to LURGI’s bank account as stated in
the invoice.

 
6
Warranty – Limitation of Liability

 
6.1  
Warranty for Engineering

 
LURGI shall perform the early works services in accordance with internationally
recognised practices and standards.
 
If, nevertheless, LURGI’s work proves to be wholly or partially incorrect,
defect or incomplete for reasons attributable to LURGI, LURGI’s liability shall
be limited, to the exclusion of any further rights and remedies of FLEX, to the
cost-free correction of any defective work. Any action or proceeding based on
LURGI’s failure to perform its obligations hereunder must be brought or
instituted immediately by FLEX after discovery, at the latest 12 (twelve) months
from submission of the Work or 18 (eighteen) months after the effective date of
this agreement, in case of delays not attributable to LURGI.
 
LURGI shall perform the early works services with the reasonable skill and care
to be expected of an experienced design and build contractor of works of a
similar size and nature to the Plant and in accordance with internationally
recognized practices and standards.
 
 
4

--------------------------------------------------------------------------------

 
 
6.2  
Limitation of Liability

 
 
6.2.1  
LURGI’s overall total liability under or in connection with this agreement shall
be limited to a maximum amount of 5 (five) percent of the agreement price as per
Article 2.1.

 
 
6.2.2  
LURGI shall not be liable under any theory of law whatsoever, whether based on
breach of agreement, strict liability, tort or otherwise, for any special,
incidental, for indirect and/or consequential damage or losses such as, but not
limited to, loss of business opportunities, loss of profit, increased cost of
construction investment, interest, financing or other increased or additional
cost, no matter what statutory basis such claims for reimbursement may have.

 
7
Force Majeure

 
Neither party hereto shall be held responsible for any delay or failure to
perform any or all of the obligations imposed upon such party caused by
occurrences beyond the control of the party concerned, including but not limited
to acts of God, Government regulations, strikes, lockouts or other acts of
workmen, fires, floods, explosions, riots, war, rebellion and sabotage. The time
for implementing this agreement shall be extended by a period equivalent to the
time Force Majeure lasts.
 
The party affected by the circumstances of Force Majeure shall notify the other
party of the beginning and of the end of Force Majeure immediately by telefax
e-mail or and confirm the e-mail or telefax message by a letter within 15
(fifteen) days. In case of non-observance of such notification by the party so
affected, the party so affected shall not be entitled to make reference to Force
Majeure.
 
Should such circumstances of Force Majeure last over a period of more than 6
(six) months, the parties shall meet and discuss the best way to proceed with
the execution of this agreement. If an agreement cannot be reached the case then
shall be submitted to arbitration for final settlement in accordance with the
stipulations of Article 8.
 
Payments due for services which have already been executed shall not be affected
by Force Majeure.
 
 
5

--------------------------------------------------------------------------------

 
 
8
Applicable Law and Arbitration

 
8.1  
The legal relations between the parties shall in all respects be governed by the
English law of England and Wales without regard to the principles of conflicts
of laws.

 
8.2  
The parties will try to settle any disputes amicably. In case they fail to
succeed, the controversies will be finally settled by three arbitrators in
accordance with the Rules of the International Chamber of Commerce,
Paris/France.

 
The venue of the arbitration shall be Zurich, Switzerland.
 
Judgement upon the award may be entered in any court having jurisdiction, or
application may be made to such court for a judicial acceptance of the award, as
the case may be.
 
The arbitration shall be held in the English language.
 
9
Secrecy

 
9.1  
FLEX undertakes to keep secret all know-how, experience and information
concerning LURGI’s process of which it became or becomes aware in connection
with the installation of the plant or which it develops jointly with LURGI for a
period of 15 (fifteen) years after this agreement has come into force, and to
use them only for the purposes of this agreement and not to disclose them to
third parties.

 
 
9.2  
LURGI undertakes the same obligation with respect to the secret know-how,
experience and information of which it became or becomes aware through FLEX in
connection with the installation of the plant.

 
 
9.3  
LURGI and FLEX agree that they will impose the same secrecy obligation on their
employees to the extent that is legally possible - even for the time after they
have left the company.

 
 
9.4  
The obligations as per Articles 9.1 and 9.2 shall not apply to such know-how,
experience and information

 
-  
which had been known to LURGI or FLEX or were evident before they began their
co-operation; or

 
-  
which LURGI or FLEX legally received from third parties without any secrecy
obligation, provided that the third party did not receive this know-how,
experience and information either directly or indirectly from FLEX or LURGI; or

 
-  
which become evident without any action by LURGI or FLEX after they have begun
their co-operation, the necessary evidence shall in this case be provided by the
party having recourse of this clause; or

 
-  
which become generally available in the public domain through technical
literature, magazines, trade publications, etc.

 
 
6

--------------------------------------------------------------------------------

 
 
 
9.5  
LURGI and FLEX shall be entitled to pass on any know-how, experience and
information that they have received from the other party under this agreement to
third parties to the extent that this is necessary for LURGI or FLEX to install
and operate the biodiesel plant and to provide their supplies and services for
the plant. This shall apply also to repairs, improvements and modifications that
become necessary after the guarantee period has expired. LURGI or FLEX shall
bind such third parties to the same extent of secrecy and restricted use of the
know-how, experience and information that they are themselves required to
observe.

 
9.6
Further, and without prejudice to the foregoing LURGI agrees that FLEX may pass
on any work (including information which LURGI regard as confidential) produced
pursuant to the terms of this agreement for the purpose of getting all necessary
planning and environmental permits for the Plant and for raising finance to
construct and operate the Plant.

 
10
General Provisions

 
10.1  
This agreement constitutes the entire agreement and understanding between the
authorised representatives of the parties and supersede any and all written or
oral prior agreements and undertakings. No modification, amendment or waiver of
any of its provisions shall be valid unless in writing and signed by the
parties.

 
However in signing this agreement the Parties acknowledge that it is the wish of
both FLEX and LURGI to reach a future agreement for LURGI to provide a full
contract for the design, procurement, construction and commissioning of the
Plant ("the Future Contract"). If such a Future Contract does prove to be
possible then the rights and obligations of both Parties under this agreement
shall be subsumed into the terms of the said Future Contract.
 
 
7

--------------------------------------------------------------------------------

 
 
10.2  
All documents, notices and other communications should be forwarded to the
following addresses:

 
 
for FLEX:
Flex Fuels Energy Limited
 
Regus House
 
Falcon Drive
 
Cardiff CF10 4RU
 
United Kingdom

 
 
 
for LURGI:
Lurgi Aktiengesellschaft
 
Lurgiallee 5
 
D-60295 Frankfurt am Main
 
Germany

 
 
10.3  
This agreement shall become effective upon

 
-  
execution thereof by both parties, and

 
-  
receipt of the down payment to be made by FLEX to LURGI as per Article 3.1.1
above, and

 
 
10.4  
If any term or provision of this agreement proves to be illegal, invalid or
unenforceable the other terms or provisions shall not be affected thereby. FLEX
and LURGI hereto shall endeavour to replace retroactively such illegal, invalid
or unenforceable terms or provisions by legal, valid or enforceable terms or
provisions which best correspond to their original intentions.

 
10.5  
FLEX shall not assign its contractual rights to any third party, except with
prior written agreement from LURGI.

 
10.6  
Except for the rights explicitly granted under this agreement, FLEX shall have
no further rights or remedies under this agreement.

 
10.7  
The following Annexes form an integral part to this agreement:

 
 
Annex I
Scope of Work

 
 
Annex II
Outline Functional Specification

 
 
Annex III
LAPPC & IPPC

 
 
 
8

--------------------------------------------------------------------------------

 
 
 
10.8  
The agreement shall be read as a whole. In case of discrepancy or inconsistency
between the body of the agreement and the Annex, the body of the agreement shall
prevail.

 
10.9  
All correspondence and documents shall be made in the English language.

 
10.10  
This agreement is signed in two (2) identical copies.


 
 
In witness thereof, FLEX and LURGI hereto have caused this document to be
executed and signed as follows on the day and date first above written.
 
 

For and on behalf of    For and on behalf of     Flex Fuels Energy Limited 
Lurgi Aktiengesellschaft     By:  By:     ____________________________
____________________________  Iestyn Morgan  Jan-Marc Raitz  Director  Area
Sales Director     ____________________________     Chris Gould
____________________________ Project Manager   Dirk Steinigen   Director
Operations & Engineering    



 
 
9

--------------------------------------------------------------------------------

 
                                                                                     
 


 
 
Annex I – Scope of Work
 
 
Section removed for reasons of commercial confidentially.
 
 


 
 
Annex II – Outline Functional Specification
 
 
Section removed for reasons of commercial confidentially.
 
 


 
 
Annex III – LAPPC & IPPC
 
 
Section removed for reasons of commercial confidentially.
 



